


Exhibit 10.6

 

[g289292lci001.jpg]

 

April 17, 2017

 

By email (yc506@yahoo.com)

 

Linda L. Chang

141 Central Avenue

Gaithersburg, MD 20877

 

Re:                             Chief Financial Officer, Osiris
Therapeutics, Inc.

 

Dear Ms. Chang:

 

We are delighted to extend this offer of employment for the position of Chief
Financial Officer of Osiris Therapeutics, Inc. (“Osiris” or “the Company”). 
Please note that this offer is subject to approval by our Company’s Board of
Directors.  If you accept this offer, and once ratified by our Board, your
employment will start on May 1, 2017.

 

These are the offered terms and conditions of employment:

 

1.                                      Position.  Your title will be Chief
Financial Officer.  You will report directly to the Company’s President and
Chief Executive Officer.  This is a full-time position.  While you are employed
at this Company, you will not engage in any other employment, consulting, or
other business activity (whether full-time or part-time) that would create a
conflict of interest with the Company.  By signing this letter of agreement, you
confirm that you have no contractual commitments or other legal obligations that
would prohibit you from performing your duties for the Company.

 

2.                                      Base Compensation.  The Company will pay
you an annual salary of $320,000, subject to reduction to reflect applicable
withholding of payroll taxes and other deductions required by law.  This salary
shall be payable in equal biweekly installments in accordance with the Company’s
standard payroll schedule.

 

3.                                      Bonus.  You will be eligible to earn a
bonus each year up to $80,000, to be determined by the Compensation Committee of
the Board of Directors in accordance with the Company’s Compensation Policy and
the Compensation Committee Charter.  In addition, you will be entitled to
participate in a long-term incentive plan, such plan to be designed by the
Compensation Committee (subject to Board approval) by or before December 31,
2017.  In the event of a change in control of the Company any grants or awards
under the long-term incentive plan shall immediately become vested.

 

4.                                      Employee Benefits.  You will be eligible
to participate in a number of Company-sponsored employee benefit plans on the
same terms and conditions as other executives of the Company.  The Company
offers a comprehensive employee benefits programs, including but not limited to:
medical insurance, vision plan, dental insurance, flexible spending accounts,
life insurance and

 

--------------------------------------------------------------------------------


 

AD&D, short-term disability, long-term disability, and a 401(k) plan with a
partial Company match.  In addition, you will be eligible to receive the same
perquisites as other officers of the Company.

 

5.                                      Paid Time Off.  You will be entitled to
receive paid Company holidays and accrue paid time off (PTO) in the same manner
as other executives of the Company, including PTO accruing at an annual rate of
168 hours, plus 8 paid holidays and 2 paid personal (floater) day per calendar
year.

 

6.                                      Employment Relationship.  Your
employment with the Company will be “at will,” meaning that either you or the
Company may terminate your employment at any time and for any reason, with or
without cause.  As part of and a condition of this offer, you will be provided
with and asked to sign and accept certain Company agreements and policies, in
the same manner as other executives of the Company, including a non-disclosure
and non-competition agreement (provided separately) and the Company’s Code of
Conduct.

 

7.                                      Severance.  In the event of your
termination by the Company without cause, you will be paid severance equivalent
to six month salary.

 

8.                                      Interpretation, Amendment and
Enforcement.  This letter of agreement supersedes and replaces any prior
agreements, representations or understandings between you and the Company and
constitutes the complete agreement between you and the Company regarding the
subject matter set forth herein.

 

You may indicate your agreement with these terms and accept this offer by
signing and dating this agreement.

 

 

 

Osiris Therapeutics, Inc.

 

 

 

 

 

 

By:

/S/ D.A. DRESNER

 

Name: David A. Dresner

 

Title: Interim Chief Executive Officer

 

 

 

 

Acknowledgement and Agreement:

 

 

 

/S/ Linda Chang

 

Linda L. Chang

 

 

 

5/17/17

 

Date

 

 

2

--------------------------------------------------------------------------------
